I respectfully dissent. I do not think that the parties' agreement can be reasonably interpreted as not including the operation of R.C. 4117.14(G)(11) upon the conciliator's award where the parties have agreed to resort to the "dispute settlement procedures set forth in [R.C.] 4117.14" (Agreement, Section 6, Article XVI), and the award results from their having done so. I would thus affirm the trial court, which vacated the conciliator's award as being in excess of his authority. R.C.2711.10(D). *Page 601